Citation Nr: 0628894	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  93-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbar 
paravertebral myositis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board in December 1994, March 1998, and July 2004 
remanded this issue to the RO for further development.  The 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran's lumbar paravertebral myositis is manifested 
by complaints of pain and no more than slight limitation of 
motion of the lumbar segment of the spine, with forward 
flexion greater than 60 degrees, and combined motion greater 
than 120 degrees. 

2.  The veteran's lumbar paravertebral myositis does not 
result in muscle spasm or guarding severe enough to produce 
an abnormal gait.  

3.  There are no abnormal neurological findings related to 
the lumbar paravertebral myositis. 

4.  The veteran's lumbar paravertebral myositis is not 
manifested by muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position, and does not approximate severe lumbosacral strain.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for lumbar paravertebral myositis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (as in 
effect prior to September 26, 2003), Diagnostic Code 5237 (as 
in effect on September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The veteran's lumbar paravertebral myositis has been 
evaluated as 10 percent disabling since November 1983, under 
the rating criteria for lumbosacral strain (38 C.F.R. § 
4.71a, Diagnostic Code 5237, formerly Diagnostic Code 5295).

To assign an increased rating under Diagnostic Code 5295 
(effective prior to September 26, 2003), the evidence must 
show muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, or severe 
lumbosacral strain.  38 C.F.R. § 4.17a, Diagnostic Code 5295 
(2003).  A higher rating could also be assigned for ankylosis 
(DC 5289) or for moderate or severe limitation of motion (DC 
5292).  38 C.F.R. § 4.17a, Diagnostic Codes 5289, 5292 
(2003). 

During the pendency of this claim, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  The change has established new diagnostic 
codes 5235 to 5243 for the spine and a General Rating Formula 
for Diseases and Injuries of the Spine.  Under the revised 
criteria for rating spinal disabilities, a 20 percent rating 
will be assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).  Because the changes became 
effective during the pendency of the claim, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.  

The evidence, which includes VA outpatient treatment records 
from 1988 to 2005 and VA examination reports in May 1991, 
March 1995, September 1998 and October 2004, does not show 
that the veteran has muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in standing 
position.  While VA examination in May 1991 indicated that 
there was muscle spasm, there is no showing of loss of 
lateral spine motion and subsequent examinations do not show 
muscle spasm or other findings supporting an increased 
evaluation under DC 5295.  In fact, VA examinations in 1998 
and 2004 specifically note that there is no muscle spasm.  
The medical records and reports also do not show findings 
that approximate severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of these with abnormal mobility on forced motion.  Thus under 
the DC 5295 an increase is not shown at any time during the 
appeal period.  

The objectively demonstrated limited motion, primarily 
limitation of flexion, warrants no more than the current 10 
percent evaluation under either the old or the new criteria.  
In this regard, the veteran has been examined by VA on 
several occasions during the course of this appeal, which is 
based on a 1988 claim for increase.  On VA examination in May 
1991, flexion of the lumbar spine was reported as to 80 
degrees and extension was to 10 degrees.  In March 1995, 
flexion was reported as 30 degrees and extension as 10 
degrees.  In September 1998, flexion was to 70 degrees and 
extension was to 10 degrees, but the examiner noted that the 
veteran did not appear to be using full effort.  In October 
2004, flexion was to 90 degrees and extension was to 30 
degrees; left and right lateral flexion was from 0 to 30 
degrees and left and right lateral rotation was from 0 to 30 
degrees.  

While the finding in March 1995 showed flexion to 30 degrees, 
the evidence as a whole shows that the limitation of motion 
and complaints of the veteran more closely approximate the 
criteria for a 10 percent evaluation under all applicable 
rating criteria, specifically Diagnostic Code 5292, in effect 
prior to September 2003, showing mild limitation of motion, 
and the General Rating Formula for Diseases and Injuries of 
the Spine, in effect from September 2003.  In addition, 
ankylosis is not shown (DC 5289 (2003)). Thus, an increase is 
not supported by the record.

The Board notes that VA X-ray studies are essentially normal.  
See, VA X-ray reports dated in December 1988, and April 1992.  
A CT scan in April 1995 showed a minimally circumferential 
bulging disc at L4-5; however neurological findings on 
examination are negative.  VA examinations and outpatient 
treatment reports document normal neurological findings.  In 
May 1991, the VA examiner noted that neurological examination 
was normal, and on VA examination in October 2004, the 
examiner stated that there were no nerves or radiculopathy 
involved.  The minimal nature of any neurological findings on 
the diagnostic CT scan, and the lack of manifestations shown 
on repeated VA examinations, as well as the lack of any 
objectively demonstrated incapacitating episodes, indicates 
that the demonstrated low back symptoms clearly do not 
warrant consideration for an increased rating under either 
the former or revised criteria for rating intervertebral disc 
syndrome (Diagnostic Codes 5293 (2003) or 5243 (2005)).  

DeLuca

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  On VA examination in September 1998, the 
examiner noted that there was no weakness and muscle strength 
was normal.  While the veteran has pain on motion, on VA 
examination in October 2004, the examiner noted that there 
was no weakness or fatigability and no atrophy.  After 
considering the effects of the weakness, tenderness, and 
limitation of function, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an rating in excess of 10 
percent under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
examiner noted that pain began at 50 degrees of flexion in 
October 2004, the veteran was able to flex to 90 degrees, and 
the examiner did not indicate that the effects of pain 
equated to limitation of motion to the extent that would 
support assignment of a higher disability evaluation.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2004 letter providing the notice required by 
Section 5103(a) was mailed after the 1990 rating decision 
that precipitated this appeal.  At that time, however, the 
current Section 5103(a) requirements were not yet in effect.  
The Court acknowledged in Pelegrini, 18 Vet. App. at 120, 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The letter 
described the evidence necessary to substantiate the claim, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  The RO informed the veteran that it was ultimately 
his responsibility to ensure that all evidence not in the 
possession of a Federal agency was received by VA.  

The claim for service connection for lumbar paravertebral 
myositis was substantiated long ago.  Moreover, any 
deficiencies in VA's duties to notify or to assist concerning 
the effective date for an increased rating are harmless, as 
an increased rating has been denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's VA treatment records and scheduling 
numerous medical examinations.  The Board acknowledges that 
the October 2004 VA did not specifically address one of the 
questions posed by the Board's July 2004 remand, i.e., the 
one concerning whether the service-connected lumbar 
paravertebral myositis involved "only the nerves" or the 
muscles and joint structures as well, although the report did 
note that only the paravertebral muscles were involved, and 
that there was no nerve involvement.  The examination report 
nonetheless contains sufficient information upon which to 
rate the veteran's disability and impliedly answered the 
question posed.  The minor problems with the examination 
report are not material and, therefore, do not violate 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders) to such 
an extent that yet another remand would be required merely to 
document such immaterial matters.  The veteran has not 
identified any records which could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

An increased evaluation beyond 10 percent for lumbar 
paravertebral myositis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


